DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
Applicants’ amendments to the claims and arguments filed on May 5, 2022 have been received and entered. Claims 1, 8-9, 15 and 24 have been amended, while claims 2, 5-7, 14, 16-21-22 have been canceled. Claim 25 is newly added. Claims 1, 3-4, 8-13, 15, 23-24 and 25 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-15 (group) in the reply filed on April 27, 2017 was acknowledged.  The traversal was on the grounds that it is well-understood that extending disease treatments and cell therapies from rodent species to human applications, particularly for diabetes, poses significant challenges not within routine experimentation. This is not found persuasive because the special technical feature linking different invention is a cell capable of producing insulin and pharmaceutical composition comprising human beta cells, this technical feature is not a special technical feature as it does not contribute over the prior art for the reasons discussed in previous office action mailed on July 27, 2017. Applicant's election of laminin as species for ECM component was acknowledged. However, upon further consideration, election of species requirement between different species of ECM component were withdrawn. The requirement was deemed proper and was therefore made FINAL. 
Claims 1, 3-4, 8-13, 15, 23-24 and 25 are under consideration. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-13, 15, 23-24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “..a mixture consisting of collagen I, collagen IV, laminin, water, and one or more of MEM, HEPES, sodium bicarbonate and NaOH.” (claims 1 and 24) is considered new matter. 
Applicants point to figure 1C, 14, example 3 for the specific support for the claimed amendment. However, upon further review of the instant specification, examiner could not find explicit or implicit support for mixture consisting of one or more of MEM, HEPES, sodium bicarbonate and NaOH. Figure 1a and 14 directly provide support for a mixture consisting of collagen I, collagen IV, laminin I and not collagen I, collagen IV, laminin as suggested by applicant. Example 3 provide support for 1 mL of collagen I solution that contained 1.X MEM, 1 M HEPES buffer, 7.5% Bicarbonate solution, 0.1 N NaOH, sterile water, 1 mg/mL laminin and 1 mg/mL collagen IV. There is no support for using any one or more of MEM, HEPES, sodium bicarbonate and NaOH.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a mixture consisting of one or more of MEM, HEPES, sodium bicarbonate and NaOH, as claimed. MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  Applicant should therefore specifically point out the support for any amendment made to the disclosure”. This is a new matter rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-13, 15, 23-24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of differentiating a human induced pluripotent stem cell (iPSC) into a mature insulin producing cell comprising: 
(a) providing a population of human iPSCs; 
(b) inducing formation of embryoid bodies (EBs) derived from the human iPSCs;
(c ) culturing the EBs derived from the human iPSCs in the presence of activin A at 100 ng/mL and wingless-related MMTV integration site 3A (WNT3A) at 25 ng/mL, in a gel mixture consisting of  (i) collagen I, 1 mg/mL collagen IV, 1 mg/mL laminin I, and water, or (ii) the collagen I, the collagen IV, the laminin, the water, and  Minimum Essential Medium (MEM), 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), sodium bicarbonate, and sodium hydroxide (NaOH), without mouse feeders, with human endothelial cells, for at least a day and up to 3 days; 
(d) further culturing the EBs and the human endothelial cells in the presence of all-trans retinoic acid (RA) at 2 umol/L and keratinocyte growth factor (KGF) at 50 ng/mL, for at least a day and up to 6 days, 
(e) additionally, culturing in the presence of epidermal growth factor (EGF) at 50 ng/mL, for 6 days, and
(f)  4857-7624-8600 3Page 4 of 11065472-000410US00further culturing in the presence of hepatocyte growth factor (HGF) at 50 ng/mL, insulin- like growth factor (IGF1) at 50 ng/mL, exendin-4 at 50 ng/mL and nicotinamide at 10 mmol/L, for 7 days; and 
(g) differentiating EB from step (f) into produce a mature insulin producing cells expressing urocortin 3, wherein the mature insulin producing cell secretes insulin and/or human C-peptide in vivo and for two or more and up to 10 passages in vitro, in response to glucose stimulation, 
does not reasonably provide enablement for inducing formation of EB and culturing said EB in presence of activin A and WNT3A in a gel mixture formed from a mixture consisting of collagen I, IV and any other laminin isoform or any other differentiation regimen for any duration to produce mature insulin producing cell expressing urocortin 3 or using collagen I, IV and laminin 1 in any other ratio in the mixture to produce the intended cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
The claims are directed to a method of differentiating a human induced pluripotent stem cell (iPSC) into a mature insulin producing cell comprising: (a) providing a quantity of human iPSCs; and (b) inducing formation of embryoid bodies (EBs) derived from the human iPSCs and culturing the EBs derived from the human iPSCs in the presence of activin A and wingless-related MMTV integration site 3A (WNT3A), in a gel formed from a mixture consisting of (i) collagen I, collagen IV, laminin, and water, or (ii) the collagen I, the collagen IV, the laminin, the water, and one or more of Minimum Essential Medium (MEM), 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), sodium bicarbonate, and sodium hydroxide (NaOH), without mouse feeders; (c) further culturing the EBs in the presence of a differentiation agent; (d) differentiating the EBs into a mature insulin producing cell, wherein further culturing the EBs derived from the human iPSCs in the presence of a differentiation agent in step (c) comprises culturing in the presence of all-trans retinoic acid (RA) and keratinocyte growth factor (KGF), additionally culturing in the presence of epidermal growth factor (EGF), and further culturing in the presence of hepatocyte growth factor (HGF), insulin-like growth factor (IGF 1), exendin-4 and nicotinamide; and wherein the mature insulin producing cell secretes insulin and/or human C-peptide in vivo and for two or more and up to 10 passages in vitro, in response to glucose stimulation, and wherein the mature insulin producing cell expresses urocortin 3.  
Breadth of the claims:
The instant rejection is based on three separate issues: (1) the absence of an enabling disclosure of culturing the EBs derived from the human iPSCs in the presence of activin A and wingless-related MMTV integration site 3A (WNT3A), in a gel formed from a mixture consisting of (i) collagen I, collagen IV, any isoform of laminin in any ratio, and water, or (ii) the collagen I, the collagen IV, the laminin, the water, and one or more of Minimum Essential Medium (MEM), 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), sodium bicarbonate, and sodium hydroxide (NaOH), without mouse feeders to produce mature insulin producing cell expressing urocortin 3, and (ii) the absence of an enabling disclosure for correlating the expression of a urocortin 3 in mature insulin producing cell in presence of any differentiation regimen as broadly recited in base claim 1. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404.


Guidance of the Specification and The Existence of Working Examples:
The specification specifically teaches co-culture of 100 EBs and 5.x105 HMECs in 1 mL of collagen I solution that contained 1xMEM, 1 M HEPES buffer, 7.5% Bicarbonate solution, 0.1 N NaOH, sterile water, 1 mg/mL laminin and 1 mg/mL collagen IV. After mixing the cells gently in this solution is placed in petri dishes and incubated for gel solidification at 370 C.  After this time, media with growth factors was added according to published protocols to derive insulin-producing cells (Zhu et al., 2011). Briefly, in step 1, either undifferentiated iPSCs are treated with 100 ng/ml activin A and 25 ng/ml wingless-related MMTV integration site 3A (WNT3A) for 1 day. On the following 2 days 100 ng/ml activin A is added, supplemented with 0.2% FBS. In step 2, the cells are cultured in DF12 supplemented with 2-mumol/l all-trans retinoic acid and 50 ng/ml keratinocyte growth factor for 6 days (up to DAY9). Subsequently this in step 3 (DAY 10-15), cells are treated with 50 ng/ml epidermal growth factor (EGF) and 1 umol/l SB431542 in DMEM-H. In the final step 4, the cells are incubated in DMEM with 50 ng/ml hepatocyte growth factor, 50 ng/ml IGF1, 50 ng/ml exendin-4 and 10 mmol/1 nicotinamide for 7 days (DAY 16-22) to produce mature insulin producing cells (see example 3-4). There is no evidence of using a mixture consisting of collagen I and collagen IV and any isoform of laminin to produce urocortin expressing mature insulin producing cells. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success. 
State of the Art and Predictability of the Art & The Amount of Experimentation Necessary:
The state of the art recognizes that Laminins are trimeric BM proteins that exist in at least 16 isoforms in mammals. It is further known that each trimer contains an  a , and a  chain that exist in five, four, and three genetically distinct forms, respectively. The trimers are named according to their chain composition; e.g., the composition of LN-521 is 5:2:1. Laminins could promote cell adhesion and influence cell differentiation, migration, and phenotype stability. Importantly, most laminins exhibit high cell type specificity (see Domogatskaya, A et al Annu. Rev. Cell Dev. Biol. 2012, 28, 523–553). In the instant case, guidance provided in the specification is limited to use of specific mixture consisting of collagen I, 1 mg/mL laminin-1 and 1 mg/mL collagen IV (see figure 1C, 14 and examples) to prepare collagen-laminin gel for producing mature insulin producing cells. Claims as presented are broad and read on seeding human pluripotent stem cells onto a gel consisting of collagen I, IV and any isoform of laminin.  
In a post filing art, Yap et al (Trends in Cell Biology, December 2019, Vol. 29, No. 12, , 987-1000) states that “ exact mechanisms by which laminins influence stem cells and other cells are complex and still at large, but they involve interactions with plasma membrane proteins on adjacent cells, such as integrins, dystroglycan, and other receptors. (see page 990, para. 1). Yap assert that dues to “ complex structure of pancreatic islets, it is crucial to take into consideration the integration of multiple islet cell types in a chemically defined 3D structure and their interaction with the supporting microenvironment (see page  995, para. 2). In the instant case, neither prior art nor instant specification provide any specific guidance as to how to make and use other isoforms of laminin in the mixture containing collagen 1 and IV for the claimed method for producing mature insulin producing cells that express urocortin 3. Further, Weber (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record)teaches insulin secretion from b-cells entrapped with an initial 50:50 combination of the matrix proteins (collagen IV and laminin) was similar to that from cells exposed to laminin alone, but samples initially containing a 25:75 ratio of collagen type IV to laminin secreted more insulin than those with only laminin at days 5 and 10 (see page 1963, col. 2, last para.).  Weber further teaches insulin release from samples formed with a 75:25 mixture of collagen type IV and laminin was similar to that from those containing only collagen type IV (see page 1964, col. 1, para. 1). An artisan would have to perform undue experimentation to determine complex cell–cell and cell–matrix interactions that influence their coordinated function with other naturally occurring or recombinant isoforms of laminin with collagen I and IV to make and use the invention, without reasonable expectation of success. 
The claims are broadly directed to steps of inducing formation of embryoid bodies (EBs) derived from the human iPSCs and culturing the EBs derived from the human iPSCs in the presence of activin A and wingless-related MMTV integration site 3A (WNT3A), in a gel formed from a mixture consisting of (i) collagen I, collagen IV, laminin, and water, without mouse feeders; (c) further culturing the EBs in the presence of a differentiation agent comprising culturing in the presence of all-trans retinoic acid (RA) and keratinocyte growth factor (KGF), additionally culturing in the presence of epidermal growth factor (EGF), and further culturing in the presence of hepatocyte growth factor (HGF), insulin-like growth factor (IGF 1), exendin-4 and nicotinamide for any duration to produce mature insulin producing cells that express urocortin 3.  
The guidance provided in the specification is limited to culturing the EBs in the presence of a chemically defined differentiation medium and then subsequently differentiating into mature insulin producing cells using the regimen recited in example 3 and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record).  Zhu discloses four stages and growth factor and duration for each stage of differentiation to produce mature insulin producing cell (see figure 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

These four stages, DE induction, PP generation, EP specification and insulin producing cell maturation, recapitulate the embryonic pancreatic beta cell development. The specification fails to provide any guidance with respect to differentiating EB in presence of differentiation agent as set forth in step (d) for any duration and order to produce mature insulin producing cells. Zhu teaches to obtain insulin-producing cells in vitro, the stage 3 EP cells are incubated with exendin-4, nicotinamide, HGF and IGF1 for 7 days. Following this, insulin producing cells are observed, which produce C-peptide, indicating the de novo synthesis of insulin It is noted that each step of differentiation for specific duration resulting in specific cell type that are verified by surface marker. Nostro (Development 138, 861-871, 2011, art of record) emphasizes that patterning of EB with activin and Wnt3A is required for optimal pancreatic specification (see page 865, col. 2, para. 1).  Nostro highlights the importance of timing and suggests that (i)  signaling pathways that govern embryonic development can be used to control lineage development in hPSC  cultures, (ii) the importance of generating appropriate staged cells at each step of the developmental pathway to achieve the desired terminally differentiated state;  and (iii)  endogenous signaling molecules can compete with the activity of the key pro-differentiation pathways, giving rise to the variability in the differentiation potential observed with various hPSC lines. Nostro emphasizes that these variables, deciphering the complex signaling networks directing lineage-specific commitment during embryogenesis and properly manipulating these pathways in vitro are essential for the efficient derivation of mature cell types ex vivo (see page 869, col. 2, last para).  It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991). In absence of any specific differentiation regimen and marker associated with the resulting cell at different stages of differentiation as set forth in claim, an artisan would require undue experimentation to make and use the invention, without reasonable expectation of success. 
 In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention because the art of differentiating human pluripotent stem cell plated on combination of different isoform of laminin substrate in different culture condition in general was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Withdrawn -Claim Rejections - 35 USC § 103
Claims 1, 3-4, 8-13, 15, 21, 23 and 24 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talavera-Adame et al (hereafter 1, Stem Cell Rev and Rep, 2011, 7, 532-543, IDS), Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717, hereafter 2), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record, hereafter 3)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), Nostro et al (Development 138, 861-871, 2011) as evidenced by Zhu et al (Diabetologia (2011) 54:2325–2336, art of record). In view of Applicants’ amendment of base claims, introducing the limitation “a gel formed from a mixture consisting of (i) collagen I, collagen IV, laminin, and water, or (ii) the collagen I, the collagen IV, the laminin, the water, and one or more of Minimum Essential Medium (MEM), 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), sodium bicarbonate, and sodium hydroxide (NaOH), without mouse feeder” and “mature insulin producing cell expresses urocortin 3”, as the bioreactor, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

Claims 1 and 22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talavera-Adame et al (Stem Cell Rev and Rep, 2011, 7, 532-543, IDS), Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717.), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), Nostro et al (Development 138, 861-871, 2011) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) as applied above and Li et al (Endocrinology 2003, 144(7):3216–3224, art of record) . The rejection is withdrawn for the reasons discussed supra. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Talavera et al, (poster at Stem Cell Summit, Convention Center, West Palm Beach Florida, USA, 2012) is not applied as prior art because it is not by other in view of applicant’s declaration filed on February 9, 2021.
 Banerjee et al (Journal of Tissue Engineering and Reg. Medicine, 2010, 1-6, IDS. Van Hoof et al (Stem cell Research, 2011, 6, 276-285).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632